406          Holnes Law                                            09:20:24 a.m.    01-14-2021          6 /7



                                                                                                     01/15/2021



                                                                                                 Case Number: DA 20-0539




                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                            Supreme Court Cause No. DA 20-0539



      ESTATE OF WILLIAM H. BALTRUSCH,
                                                          Cause No.: DV-19-160
                          Plaintiff/Appellee,                        DV-19-172

                   vs.

      LASALLE RANCH, INC.,

                          Respondent/Appellant.


      LASALLE RANCH, INC.,

                          Petitioner/Appellant,                                    FILED
                   VS.                                                             JAN 1 5 2021
                                                                            Bovven Greenwood
      HILL COUNTY JUSTICE COURT,                                          Clerk of Supreme Court
                                                                             State of Montana
      AUDREY BARGER, PRESIDING JUDGE,

                          Respondent/Appellee


                       ORDER EXTENDING MEDIATION DEADLINE
                AND ORDER EXTENDING DEADLINE FOR OPENING BRIEF


            UPON review of the foregoing Motion and for good cause appearing therefrom;

            IT IS HEREBY ORDERED:

            1. That the parties shall have up to and including February 19, 2021 within which

      to complete mediation,

            2. That the Appellant shall have thirty (30) days from the date the District Court
406           Hoines Law                                                09:20:40 a.m.   01-14-2021   7 /7




      transcript is received by this Court to file the Appellant's Opening Brief.

             DATED            ay of January, 2021




                                                       SU     EME C      RT OF MONTANA




      cc:    Nathan J. Hoines — Counsel for Respondent/Appellant
             Jennifer Forsyth/Kaden Keto — Counsel for Plaintiff/Appellee
             Audrey Barger, Justice of the Peace